Case 1:19-cv-01231-ENV-SJB Document 1 Filed 03/01/19 Page 1 of 6 PageID #: 1




                                                                 1231
Case 1:19-cv-01231-ENV-SJB Document 1 Filed 03/01/19 Page 2 of 6 PageID #: 2




        3.     Venue is properly laid in the Eastern District of New York pursuant to Section

502(e)(2) of ERISA, 29 U.S.C. § 1132(e)(2) and Section 301(a) of the LMRA, 29 U.S.C. §

185(a), in that, as shown below, Plaintiffs LOCAL 2013 TRUST FUNDS are administered from

an office located at 9235 Fourth Avenue in Brooklyn, County of Kings, State of New York.

                                         THE PARTIES

        4.     Plaintiffs LOCAL 2013 TRUST FUNDS are joint trustee funds established by

trust indentures pursuant to Section 302 of the LMRA, 29 U.S.C. § 186. The Trustees of

Plaintiffs LOCAL 2013 TRUST FUNDS maintain the subject plans at an office located at 9235

Fourth Avenue, Brooklyn, New York.

        5.     LOUIS MARK CAROTENUTO and STANLEY FLEISHMAN are Trustees of

Plaintiffs LOCAL 2013 TRUST FUNDS and are "fiduciaries" within the meaning of Section

3(21) of ERISA, 29 U.S.C. § 1002(21).

        6.     Plaintiff LOCAL 2013 ANNUITY FUND is an employee pension benefit plan

within the meaning of Section 3(2) ofERISA, 29 U.S.C. § 1002(2) and established for the

purpose of providing retirement income to eligible participants.

        7.     Plaintiff LOCAL 2013 HEALTH & WELFARE FUND is an employee welfare

benefit plan within the meaning of Section 3(1) of ERISA, 29 U.S.C. § 1002(1) and established

for the purpose of providing medical benefits to eligible participants.

        8.     Plaintiffs LOCAL 2013 TRUST FUNDS constitute multi-employer/employee

benefit plans within the meaning of Sections 3(3) and 3(37) of ERISA, 29 U.S.C. §§ 1002(3) and

(37).

        9.     Upon information and belief, Defendant SOUTH ORANGE FANCY FOOD, LLC

d/b/a EDEN GARDEN CAFE & MARKETPLACE/ASHLEY MARKETPLACE ("SOUTH
Case 1:19-cv-01231-ENV-SJB Document 1 Filed 03/01/19 Page 3 of 6 PageID #: 3




ORANGE FANCY FOOD") was and still is a New York corporation with its principal place of

business located at 1 South Orange Avenue, South Orange, New Jersey.

       10.     Upon infonnation and belief, Defendant SOUTH ORANGE FANCY FOOD was

and still is a foreign corporation duly licensed to do business in the State of New York.

       11.     Upon infonnation and belief, Defendant SOUTH ORANGE FANCY FOOD was

and still is a foreign corporation doing business in the State of New York.

       12.     Upon infonnation and belief, Defendant SOUTH ORANGE FANCY FOOD is an

employer within the meaning of Section 3(5) of ERISA, 29 U.S.C. § 1002(5) and Section 301 of

the LMRA, 29 U.S.C. § 185.

                     AS AND FOR A FIRST CAUSE OF ACTION
               (BREACH OF COLLECTIVE BARGAINING AGREEMENT)

        13.    Plaintiffs LOCAL 2013 TRUST FUNDS repeat and reallege each and every

paragraph of the Complaint numbered 1 through 12 inclusive with the same force and effect as

though more fully set forth at length herein.

        14.    At all times relevant hereto, Defendant SOUTH ORANGE FANCY FOOD agreed

to be bound by the tenns and conditions of a collective bargaining agreement with United Food

& Commercial Workers Local 2013, AFL-CIO ("Local 2013") (hereinafter referred to as the

"Collective Bargaining Agreement").

        15.    Local 2013 is a labor organization as defined in Section 2 of the LMRA, 29

U.S.C. § 152 et~ having its principal office for the transaction of business located at 9235

Fourth Avenue, Brooklyn, New York.
 Case 1:19-cv-01231-ENV-SJB Document 1 Filed 03/01/19 Page 4 of 6 PageID #: 4




        16.    Upon infonnation and belief, for the period of December l, 2018 through Present,

Defendant SOUTH ORANGE FANCY FOOD has failed to remit payment of contractually

required fringe benefit contributions in the amount of no less than $5,078.00.

        17.    Defendant SOUTH ORANGE FANCY FOOD remains delinquent in making the

proper contributions and has failed to pay any portion of the outstanding contributions owed to

Plaintiffs LOCAL 2013 TRUST FUNDS as detailed above.

        18.    Accordingly, as a direct and proximate result of the defaults, omissions and

breaches of the Collective Bargaining Agreement by Defendant SOUTH ORANGE FANCY

FOOD, said Defendant is liable to Plaintiffs LOCAL 2013 TRUST FUNDS in the amount of no

less than $5,078.00.

                       AS AND FOR A SECOND CAUSE OF ACTION
                          !BREACH OF ERISA OBLIGATIONS)

        19.    Plaintiffs LOCAL 2013 TRUST FUNDS repeat and reallege each and every

paragraph of the Complaint numbered 1 through 18 inclusive with the same force and effect as

though more fully set forth at length herein.

       20.     The failure of Defendant SOUTH ORANGE FANCY FOOD to make the required

fringe benefit contribution payments to Plaintiffs LOCAL 2013 TRUST FUNDS for the period

of December 1, 2018 through Present in the amount of no less than $5,078.00 is a violation of

Section 515 of ERISA, 29 U.S.C. § 1145 which requires that employers pay fringe benefit

contributions in accordance with the tenns and conditions of the applicable collective bargaining

agreement.
Case 1:19-cv-01231-ENV-SJB Document 1 Filed 03/01/19 Page 5 of 6 PageID #: 5




       21.     Defendant SOUTH ORANGE FANCY FOOD remains delinquent in making the

proper contributions and has failed to pay any portion of the outstanding contributions owed to

Plaintiffs LOCAL 2013 TRUST FUNDS as detailed above.

       22.     Section 502 ofERISA, 29 U.S.C. § 1132 provides that upon a finding of an

employer's violation of Section 515 of ERISA, 29 U.S.C. § 1145, the Court shall award to

Plaintiff Trust Funds: (a) the amount owed in unpaid fringe benefit contributions; together with

(b) interest on the unpaid contributions computed at the rate provided for under the Plaintiff

Trust Fund's Plan, or if none, at the rate set forth in the United States Internal Revenue Code at

26 U.S .C. § 6621; (c) liquidated damages; (d) reasonable attorneys' fees; and (e) the costs and

disbursements of the action.

       23.     Accordingly, as a direct and proximate result of the breach of the Collective

Bargaining Agreement by Defendant SOUTH ORANGE FANCY FOOD and as a result thereof

having violated Section 515 ofERISA, 29 U.S.C. § 1145, Defendant SOUTH ORANGE

FANCY FOOD is liable to Plaintiffs LOCAL 2013 TRUST FUNDS in the amount of not less

than $5,078.00, together with accumulated additional interest on the unpaid and/or untimely paid

principal amount due and owing, liquidated damages, reasonable attorneys' fees and the costs

and disbursements incurred in this action pursuant to Section 502 of ERISA, 29 U.S.C. § 1132.

       WHEREFORE, Plaintiffs THE ANNUITY AND HEALTH & WELFARE FUNDS OF

THE UNITED FOOD & COMMERCIAL WORKERS LOCAL 2013, AFL-CIO demand

judgment on the First Cause ofAction as against Defendant SOUTH ORANGE FANCY FOOD,

LLC d/b/a EDEN GARDEN CAFE & MARKETPLACE/ASHLEY MARKETPLACE in the

amount of contributions determined to be due and owing in the amount of no less than

$5,078.00.
 Case 1:19-cv-01231-ENV-SJB Document 1 Filed 03/01/19 Page 6 of 6 PageID #: 6




       WHEREFORE, Plaintiffs THE ANNUITY AND HEALTH & WELFARE FUNDS OF

THE UNITED FOOD & COMMERCIAL WORKERS LOCAL 2013, AFL-CIO demand

judgment on the Second Cause of Action as against Defendant SOUTH ORANGE FANCY

FOOD, LLC d/b/a EDEN GARDEN CAFE & MARKETPLACE/ASHLEY MARKETPLACE

in the amount of contributions determined to be due and owing in the amount of no less than

$5,078.00, together with:

           1. Prejudgment interest, computed at the plan rate or the applicable United States
              Treasury rate from the date on which the first payment was due on the total
              amount owed by Defendant, in accordance with Section 502(g)(2)(B) of ERISA,
              29 U.S.C. § 1132(g)(2)(B);

           2. Liquidated damages in accordance with Section 502(g)(2)(C) of ERISA, 29
              U.S.C. § l 132(g)(2)(C);

           3.   Attorneys' fees, costs and disbursements in accordance with Section 502(g)(2)(D)
                of ERISA, 29 U.S.C. § 1132(g)(2}(D); and

           4. Such other and further relief as the Court may deem just and proper in accordance
              with Section 502(g)(2)(E) ofERISA, 29U.S.C.§l132(g)(2)(E).

Dated: Tarrytown, New York
       March 1, 2019

                                             Respectfully submitted,




                                     By:
                                             James M. Steinberg, Esq.          ·
                                             Attorn~s for Plaintiffs
                                             U. F:<:!W. Local 2013 Trust Funds
                                             303 South Broadway, Suite 234
                                             Tarrytown, New York 10591
                                             (914) 478-4293
